DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered. Claims 1-2, 4-12, 15-17, and 19-27 remain pending.

Response to Arguments
Applicant's arguments, see Remarks filed 08/13/2020 regarding the rejection of Claims 1-2, 4-12, 15-17, and 19-27, particularly the rejection of Claims 1 and 16 in view of Iwamura (US 2010/0009682), modified by Chen (US 2017/0367036), have been fully considered but they are not persuasive. 
Applicant argues that Iwamura only teaches redirection between multiple cells of the same base station, however Iwamura does not teach a redirection between multiple nodes as required by the recited claim limitations. Applicant further argues that Iwamura, Chen and their combinations do not teach a redirection between multiple nodes.
Examiner respectfully disagrees. Applicant’s argument appears to equate the claimed “first node” and “second node” with separate and distinct Node-Bs, distinguishing over the teachings of Iwamura Fig. 1 that discloses multiple cells falling under the control of a single evolved Node-B (eNB). However, must belong to different Node-Bs, as opposed to cells (a.k.a. nodes) belonging to the same Node-B, as disclosed in Iwamura, is inconsistent with Applicant’s instant disclosure. For these reasons, the rejection is maintained.
Applicant argues that Chen only teaches single performance of a search procedure in the second step of Fig. 13, and that the Chen does not teach that the cell search is performed in the RRC connection, on redirected RANs/RATs/cells, or that a redirection is performed as a result of the cell search and RRC connection, as required by the recited claim limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chen was neither relied upon nor required to disclose the particular sequence in which RA and RRC transmissions are performed in relation to selection of a cell, since the primary reference, Iwamura, already disclosed when the cell is to be selected, specifically during an RRC redirection procedure. Chen was merely relied upon to disclose an alternative as to how the cell is to be selected, namely according to a result of a cell search procedure, after performing the cell search procedure ([0071]). It is in the combined teachings of these references that the recited limitations are rendered obvious.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., node selection being performed in the RRC connection) are not recited in the rejected claim(s).  While the claims do require performance of a cell search procedure, the claim limitations are silent as to whether that cell search procedure is performed before, during, or after the RA procedure. Furthermore, the alternative mode of selection is claimed to be according to a measurement performed “before performing the first RA procedure” implying that the cell search procedure is also likely to be performed before performing the first RA procedure, since it is claimed alternatively to said measuring. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Only the actual selection must be made after the RA procedure has begun, which is disclosed in Iwamura [0066, 0068]).
For the above reasons the rejections over Iwamura and Chen are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4-12, 15-17, and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Regarding Claims 1 and 16, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Particularly, the claims recite “a cell search procedure of the at least one second node” – the interpretation of the phrase appears to be claiming that there is a cell search performed by the second node. However, the instant specification appears to only disclose a search procedure performed by the communication device, not either of the nodes ([0048, 0073, 0076, 0079]), therefore these limitations appear to be directed to new matter. Claims 2, 4-12, 15, 16, and 19-27 are rejected for the same reasons by virtue of their dependency on Claims 1 and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-12, 15-17, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claims 1 and 16, the claims recite “a cell search procedure of the at least one second node” – it is unclear whether is limitation is to be interpreted as a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 16-17, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2010/0009682), in view of Chen et al (US 2017/0367036).
Regarding Claim 1, Iwamura teaches a communication device for redirecting the communication device (Fig. 1, UE), comprising: a storage device ([0075], Fig. 4, configuration of user terminal 10 that carries out redirection process (~exchange of signals between modules of the user terminal implementing the process disclose memory storing instructions executed by processor)); and a processing circuit, coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of ([0075], Fig. 4, configuration of user terminal 10 that carries out ~exchange of signals between modules of the user terminal implementing the process disclose memory storing instructions executed by processor)):
performing a first random access (RA) procedure with a first node ([0059-0060], Fig. 1, UE transmits RACH to eNB at step 1, base station transmits back a RACH response in response to the RACH from the UE at step 2, the RACH may include a channel quality indicator (CQI), a connection purpose (Purpose) and the like);
transmitting information of a service to the first node, when performing the first RA procedure ([0061], when RACH response is transmitted back, UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, connection request includes information about UE capabilities (a usable frequency band, bandwidth processing capability, and the like), a type of service, and the like);
receiving a radio resource control (RRC) redirection command message for redirecting the communication device to at least one second node from the first node, after transmitting the information of the service ([0062], Fig. 1, evaluates whether redirection is necessary in accordance with current traffic load, type of service, and UE capabilities at step 5, [0065], Fig. 1, when the base station evaluates that the redirection is necessary, the base station transmits a redirection instruction indicating a redirected cell and an RRC connection set-up instruction to the UE at Step 6, instruction includes C-RNTI in the camped cell, C-RNTI (new C-RNTI) in the redirected cell, International/Temporary Mobile Subscriber Identity (IMSI/TMSI), and a UL grant assigning an uplink resource);
selecting a first one of the at least one second node according to the RRC redirection command message ([0066], Fig. 1, UE uses the assigned uplink resource to transmit a response acknowledgement for the RRC connection set-up to the redirected cell at step 7, [0068], Fig. 3, when the user terminal receives the redirection instruction at step 6, user terminal transmits a response acknowledgement for the connection set-up to the redirected cell using the assigned resource block at step 7); and

wherein the information of the service is transmitted in a RRC message to the first node ([0059-0060], Fig. 1, UE transmits RACH to eNB at step 1, base station transmits back a RACH response in response to the RACH from the UE at step 2, the RACH may include a channel quality indicator (CQI), a connection purpose (Purpose) and the like, [0061], when RACH response is transmitted back, UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, connection request includes information about UE capabilities (a usable frequency band, bandwidth processing capability, and the like), a type of service, and the like).
Iwamura fails to teach wherein the communication device selects the first one of the at least one second node according to a result of a cell search procedure of the at least one second node, after performing the cell search procedure; or selects the first one of the at least one second node according to a measurement performed before performing the first RA procedure.
In the same field of endeavor, Chen teaches wherein the communication device selects the first one of the at least one second node according to a result of a cell search procedure of the at least one second node, after performing the cell search procedure; or selects the first one of the at least one second node according to a measurement performed before performing the first RA procedure ([0071], UE may acquire slice information (e.g., supported service types, QoS parameters, etc.) before accessing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the redirection of a communication device based on an indicated service type requested and a redirect command received during RRC procedures, as taught in Iwamura, to further consideration of target nodes based on discovery procedures performed prior to attempting connection, as taught in Chen, in order to conserve network resource consumption by ensuring the existence of suitable connections with nearby cells prior to performing an access procedure and attempting bearer establishment. (See Chen [0071])
Regarding Claim 2, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Iwamura further teaches wherein the instruction of performing the first RA procedure with the first node comprises: transmitting a RA request message comprising a preamble to the first node; and receiving a RA response message from the first node, after transmitting the RA request message ([0059-0060], Fig. 1, UE transmits RACH to eNB at step 1, base station transmits back a RACH response in response to the RACH from the UE at step 2, the RACH may include a channel quality indicator (CQI), a connection purpose (Purpose) and the like, [0072], Fig. 3, RACH messages including preamble).
Regarding Claim 4, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Iwamura further teaches wherein the information of the service is transmitted to the first node via a random access resource ([0060-0061], RACH response includes the signature, a timing advance (TA), which is a control command for adjusting timing in accordance with which the UE transmits, a Cell-specific Radio Network Temporary ID (C-RNTI) for identifying UEs in the cell, a UL grant (uplink resource assignment) and the like, when RACH response is transmitted back, UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, 
Regarding Claim 5, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Iwamura further teaches wherein the information of the service comprises a service type of the service ([0061], UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, connection request includes information about UE capabilities (a usable frequency band, bandwidth processing capability, and the like), a type of service, and the like).
Regarding Claim 6, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Chen further teaches wherein the service type comprises at least one of a traffic characteristic type, a network slice identity (ID), a network slice instance ID and information of Qualify of Service (QoS) ([0040], request may include various context information associated with the UE 2502, for example and without limitation, a device type (e.g., mMTC, URLLC) of the UE 2502, a service associated with the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a traffic type (e.g., non-IP or IP based); mobility context associated with the UE 2502 (e.g., static, pedestrian, vehicular), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less).
Regarding Claim 7, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 6 above. The combination, particularly Chen, further teaches wherein the traffic characteristic type comprises at least one of an Enhance Mobile Broadband (eMBB), an Ultra Reliable Low Latency Communication (URLLC), an Enhanced Machine Type Communication (eMTC), best effort traffic and a realtime streaming ([0040], request may include various context information associated 
Regarding Claim 9, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Iwamura further teaches wherein the RRC redirection command message comprises at least one of a connection indication, a redirection indication, a reserve indication and at least one access information of the at least one second node ([0065], Fig. 1, when the base station evaluates that the redirection is necessary, the base station transmits a redirection instruction indicating a redirected cell and an RRC connection set-up instruction to the UE at Step 6, instruction includes C-RNTI in the camped cell, C-RNTI (new C-RNTI) in the redirected cell, International/Temporary Mobile Subscriber Identity (IMSI/TMSI), and a UL grant assigning an uplink resource [0075], Fig. 4, user terminal 10 receives by an antenna 19 from the base station (eNB) the redirection instruction for a redirection to another cell that is under the control of the base station, demodulated redirection instruction is sent to a reception PHY/MAC process portion 13, where the Cell-specific Radio Network Temporary ID (C-RNTI) for the redirected cell assigned by the base station and an uplink resource block number are translated in a MAC layer).
Regarding Claim 10, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Iwamura further teaches wherein the connection indication indicates whether the communication device keeps a RRC connection between the communication device and the ~granting of UL resources for reversion indicates maintaining connection until redirect is successful)).
Regarding Claim 11, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Iwamura further teaches wherein the reserve indication indicates whether the communication device establishes a RRC connection between the communication device and the first node, when all of at least one RA procedure performed with all of the at least one second node are failed ([0068-0069], Fig. 3, when transmission failure is detected user terminal starts a reverting process in step 7-2, where at 7a the user terminal transmits a scheduling request to the originating cell to receive at 7b the UL grant from the originating cell to be used in 7c to transmit acknowledgment, [0071], when the redirection is instructed at step 6 in FIG. 3, the uplink resource to be used to transmit the response acknowledgement (message 7 c) for the connection set-up to the originating cell in the case of the reverting may also be assigned (~granting of UL resources for reversion indicates maintaining connection until redirect is successful)).
Regarding Claim 12, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Iwamura further teaches wherein the at least one access information comprises at least one node configuration of the at least one second node and at least one random access parameter of the at least one second node ([0065], Fig. 1, when the base station evaluates that the redirection is necessary, the base station transmits a redirection instruction indicating a redirected cell and an RRC connection set-up instruction to the UE at Step 6, instruction includes C-RNTI in the 
Regarding Claim 16, Iwamura teaches a first node for redirecting a communication device (Fig. 1, eNB), comprising: a storage device ([0081-0082], Fig. 5, configuration of base station 20 that carries out redirection process (~exchange of signals between modules and cells of the base station implementing the process disclose memory storing instructions executed by processor)); and a processing circuit, coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of ([0081-0082], Fig. 5, configuration of base station 20 that carries out redirection process (~exchange of signals between modules and cells of the base station implementing the process disclose memory storing instructions executed by processor)):
performing a random access (RA) procedure with the communication device ([0059-0060], Fig. 1, UE transmits RACH to eNB at step 1, base station transmits back a RACH response in response to the RACH from the UE at step 2, the RACH may include a channel quality indicator (CQI), a connection purpose (Purpose) and the like);
receiving information of a service from the communication device, when performing the RA procedure ([0061], when RACH response is transmitted back, UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, connection request includes information about UE capabilities (a usable frequency band, bandwidth processing capability, and the like), a type of service, and the like); and

wherein the information of the service is received in a RRC message from the communication device ([0059-0060], Fig. 1, UE transmits RACH to eNB at step 1, base station transmits back a RACH response in response to the RACH from the UE at step 2, the RACH may include a channel quality indicator (CQI), a connection purpose (Purpose) and the like, [0061], when RACH response is transmitted back, UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, connection request includes information about UE capabilities (a usable frequency band, bandwidth processing capability, and the like), a type of service, and the like).
Iwamura fails to teach wherein the communication device selects the first one of the at least one second node according to a result of a cell search procedure of the at least one second node, after performing the cell search procedure; or selects the first one of the at least one second node according to a measurement performed before performing the first RA procedure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the redirection of a communication device based on an indicated service type requested and a redirect command received during RRC procedures, as taught in Iwamura, to further consideration of target nodes based on discovery procedures performed prior to attempting connection, as taught in Chen, in order to conserve network resource consumption by ensuring the existence of suitable connections with nearby cells prior to performing an access procedure and attempting bearer establishment. (See Chen [0071])
Regarding Claim 17, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Iwamura further teaches wherein the instruction of performing the RA procedure with the communication device comprising: receiving a RA request message comprising a preamble from the communication device; and transmitting a RA response message to the communication device, after receiving the RA request message ([0059-0060], Fig. 1, UE transmits RACH to eNB at step 1, base station transmits back a RACH response in response to the RACH from the UE at step 2, the RACH may include a channel quality indicator (CQI), a connection purpose (Purpose) and the like, [0072], Fig. 3, RACH messages including preamble).
Regarding Claim 19, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Iwamura further teaches wherein the information of the service is 
Regarding Claim 20, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Iwamura further teaches wherein the information of the service comprises a service type of the service ([0061], UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, connection request includes information about UE capabilities (a usable frequency band, bandwidth processing capability, and the like), a type of service, and the like).
Regarding Claim 21,
Regarding Claim 22, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Chen, further teaches wherein the traffic characteristic type comprises at least one of an Enhance Mobile Broadband (eMBB), an Ultra Reliable Low Latency Communication (URLLC), an Enhanced Machine Type Communication (eMTC), best effort traffic and a realtime streaming ([0040], request may include various context information associated with the UE 2502, for example and without limitation, a device type (e.g., mMTC, URLLC) of the UE 2502, a service associated with the UE 2502 (e.g., forest fire monitoring or traffic monitoring), a latency requirement (e.g., 100 ms or ultra-low latency of 0.5 ms, data traffic context (e.g., data packet size or data rate), a traffic type (e.g., non-IP or IP based); mobility context associated with the UE 2502 (e.g., static, pedestrian, vehicular), a planned schedule of data transmissions from the UE 2502, type of access that can be performed by the UE 2502 (e.g., grant access, grant-less access, or access that switches between grant and grant-less, [0038], network slice discovery and selection may apply to various services requested by a given UE, and also to various types of devices, e.g., URLLC, eMBB, and mMTC).
Regarding Claim 23, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Iwamura further teaches wherein the information of the service further comprises information of the communication device ([0061], UE transmits a request for RRC connection to camped cell using the assigned uplink resource at step 3, connection request includes information about UE capabilities (a usable frequency band, bandwidth processing capability, and the like), a type of service, and the like).
Regarding Claim 24, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Iwamura further teaches wherein the RRC redirection command message comprises at least one of a connection indication, a redirection indication, a reserve indication and at least one access information of the at least one second node ([0065], Fig. 1, when the base station evaluates that the redirection is necessary, the base station transmits a redirection instruction 
Regarding Claim 25, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 24 above. Iwamura further teaches wherein the connection indication indicates whether the communication device keeps a RRC connection between the communication device and the first node ([0068-0069], Fig. 3, when transmission failure is detected user terminal starts a reverting process in step 7-2, where at 7a the user terminal transmits a scheduling request to the originating cell to receive at 7b the UL grant from the originating cell to be used in 7c to transmit acknowledgment, [0071], when the redirection is instructed at step 6 in FIG. 3, the uplink resource to be used to transmit the response acknowledgement (message 7 c) for the connection set-up to the originating cell in the case of the reverting may also be assigned (~granting of UL resources for reversion indicates maintaining connection until redirect is successful)).
Regarding Claim 26, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 24 above. Iwamura further teaches wherein the reserve indication indicates whether the communication device establishes a RRC connection between the communication device and the first node, when all of at least one RA procedure performed with all of the at least one second node are failed ([0068-0069], Fig. 3, when transmission failure is detected user terminal starts a reverting process in step 7-2, where at 7a the user terminal transmits a scheduling request to the ~granting of UL resources for reversion indicates maintaining connection until redirect is successful)).
Regarding Claim 27, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 24 above. Iwamura further teaches wherein the at least one access information comprises at least one node configuration of the at least one second node and at least one random access parameter of the at least one second node ([0065], Fig. 1, when the base station evaluates that the redirection is necessary, the base station transmits a redirection instruction indicating a redirected cell and an RRC connection set-up instruction to the UE at Step 6, instruction includes C-RNTI in the camped cell, C-RNTI (new C-RNTI) in the redirected cell, International/Temporary Mobile Subscriber Identity (IMSI/TMSI), and a UL grant assigning an uplink resource [0075], Fig. 4, user terminal 10 receives by an antenna 19 from the base station (eNB) the redirection instruction for a redirection to another cell that is under the control of the base station, demodulated redirection instruction is sent to a reception PHY/MAC process portion 13, where the Cell-specific Radio Network Temporary ID (C-RNTI) for the redirected cell assigned by the base station and an uplink resource block number are translated in a MAC layer).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2010/0009682), in view of Chen et al (US 2017/0367036), and further in view of Chin et al (US 2014/0136709).
Regarding Claim 8, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Iwamura teaches transmitting a response acknowledgement and 
In the same field of endeavor, Chin teaches wherein the transmitting response messages comprises transmitting the service type to the first one of the at least one second node ([0058], disclosure defines a mechanism for application-based resource management wherein a UE that needs to establish or re-establish user plane bearers to transport traffic (e.g., for one or more applications) provides to the network in a request message (e.g., a NAS Service Request) one or more indications of applications requesting service (i.e., for which the device needs to establish the user plane bearers) or indications of what applications require user plane bearers (~where redirection leads to the re-establishment of bearers, and the indications of applications included in the NAS service request indicates the service type of the requesting device, since different applications require the provision of different service types)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the redirection of a communication device based on an indicated service type requested and a redirect command received during RRC procedures, as taught in Iwamura, modified by Chen, to further include transmitting an indication of particular applications and services requesting access to the network whenever a bearer is established, as taught in Chin, in order to optimize the utilization of network resources by allowing the network to decide whether to allocate resources based on indicated applications and services being requested by the UE, thereby improving the availability of resources and load conditions in the network as a whole by denying requests for applications and services that are determined to be too taxing on the current network conditions. (See Chin [0004-0006, 0040])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2010/0009682), in view of Chen et al (US 2017/0367036), and further in view of Manepalli et al (US 2016/0007239).
Regarding Claim 15, Iwamura, as modified by Chen, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Iwamura further teaches performing  an additional access procedure if the RA procedure is failed and a RA timer is not expired ([0068], user terminal monitors ACK or NACK returned from the redirected cell in a range of the maximum number of retransmissions (e.g., three times) determined in advance, when the ACK is not returned within the range of the maximum number of retransmissions, the transmission failure is detected, [0071], a time period required for the user terminal to transmit the response acknowledgement for the connection set-up to the redirected cell in response to the last time of the maximum number of retransmissions and a time period required for the UE to change the carrier frequencies are taken into consideration (~repeat access procedure attempts until maximum number of retransmissions and time limitations are met)). 
The combination fails to teach performing a third RA procedure with a second one of the at least one second node, if the second RA procedure is failed. 
In the same field of endeavor, Manepalli teaches performing a third RA procedure with a second one of the at least one second node, if the second RA procedure is failed ([0065], UE repeats operations with new selected frequency from neighbor list and searches for all available frequencies in neighbor list until the list is exhausted with none of the neighbor frequency having signal conditions to satisfy the frequency selection criteria).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the redirection of a communication device based on an indicated service type requested and a redirect command received during RRC procedures, as taught in Iwamura, modified by Chen, to further include, upon detection of connection failure, attempting to connect with See Manepalli [0065-0066])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641